J-A13032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    FRANK NELLOM                               :
                                               :
                      Appellant                :   No. 2179 EDA 2016

              Appeal from the Judgment of Sentence June 20, 2016
                In the Court of Common Pleas of Delaware County
               Criminal Division at No(s): CP-23-CR-0001043-2016


BEFORE: LAZARUS, OTT, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                               FILED MAY 31, 2017

        Appellant, Frank Nellom, appeals pro se from the judgment of

sentence entered in the Delaware County Court of Common Pleas following

his jury trial conviction of simple assault.1 We dismiss the appeal.

        The relevant facts and procedural history of this appeal are as follows.

On December 22, 2015, Appellant was arrested following a domestic

violence incident with his girlfriend.         Appellant was subsequently charged

with aggravated assault, simple assault, and terroristic threats.        Prior to

trial, Appellant expressed an interest in representing himself; therefore, the


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 2701(a).
J-A13032-17


trial court conducted a hearing on March 29, 2016, in which it determined

Appellant knowingly, intelligently and voluntarily waived his right to counsel

pursuant to Pa.R.Crim.P. 121. Appellant thus proceeded to trial pro se with

stand-by counsel. On May 5, 2016, a jury found Appellant guilty of simple

assault.    Before trial concluded, Appellant orally requested a motion for

judgment of acquittal notwithstanding the verdict, which the court denied.

      The trial court sentenced Appellant on June 20, 2016, to eight to

twenty-three months’ county imprisonment. Appellant timely filed a pro se

motion for reconsideration, which the court denied on June 28, 2016.

Appellant timely filed a notice of appeal pro se on July 7, 2016. The court

ordered Appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b), and Appellant complied pro se.

      Appellant raises the following issue pro se:

           [Was Appellant’s] guilty verdict . . . rendered in violation of
           the trial court’s self[-]defense charging order that
           demanded the jury either find [Appellant] guilty or acquit
           him of all three charges[?]

Appellant’s Brief at 8.

      It is well settled that while a pro se litigant is granted the same rights,

privileges, and considerations as those accorded a party represented by

counsel, pro se status does not entitle an appellant to any particular

advantage because the appellant lacks legal training. See Commonwealth

v. Rivera, 685 A.2d 1011, 1013 (Pa. Super. 1996). An appellant has a duty

to file a comprehensible brief and to raise and develop his issues sufficiently

                                        -2-
J-A13032-17


for appellate review.      See Commonwealth v. Hardy, 918 A.2d 766, 771

(Pa. Super. 2007).        Accordingly, “a pro se litigant must comply with the

procedural rules set forth in the Pennsylvania Rules of the Court.”

Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super. 2003) (citation

omitted). This Court may quash or dismiss an appeal if an appellant fails to

conform to the requirements set forth in the Pennsylvania Rules of Appellate

Procedure. See Pa.R.A.P. 2101.

       Instantly, Appellant’s pro se brief has failed to include any argument

pertaining to his question presented on appeal.            Rather, Appellant’s

argument section merely recites his employment and criminal background.

See Appellant’s Brief at 9-10. Thus, as Appellant’s brief fails to develop any

actual argument, let alone provide citations to authorities or references to

the record, we are constrained to dismiss his appeal.2 See Pa.R.A.P. 2101,

2119(a)-(c).

       Appeal dismissed.



____________________________________________


2
  Even if we were to infer that Appellant intended to argue that his acquittal
on the charges of terroristic threats and aggravated assault requires that his
simple assault conviction be overturned as inconsistent given his claim of
self-defense, no relief would be due. See Commonwealth v. Moore, 103
A.3d 1240, 1244 (Pa. 2014) (“[T]his Court has repeatedly held that an
inconsistent verdict does not by itself render evidence insufficient to sustain
a particular conviction, and that a jury’s acquittal on a charge may not be
interpreted as a specific finding in relation to the evidence.” (citation and
quotation marks omitted)).



                                           -3-
J-A13032-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/31/2017




                          -4-